United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3554
                                   ___________

United States of America,               *
                                        *
            Appellee,                   * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Missouri.
                                        *
William Younger, Jr.,                   *      [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                         Submitted: March 7, 2002
                             Filed: March 13, 2002
                                  ___________

Before LOKEN, BYE, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       William Younger pleaded guilty to possessing cocaine base with intent to
distribute, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C) (Count 1), and being
a felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and
924(a)(2) (Count 3). The district court,1 after granting Younger’s motion for
downward departure, sentenced him to concurrent prison terms of 144 months on
Count 1 and 120 months on Count 3, and concurrent 3-year terms of supervised
release. On appeal, counsel has moved to withdraw under Anders v. California, 386

      1
      The HONORABLE HOWARD F. SACHS, United States District Judge for
the Western District of Missouri.
U.S. 738 (1967), and filed a brief arguing the district court should have granted a
larger downward departure.

       We conclude that the extent of the district court’s departure is unreviewable.
See United States v. Puckett, 147 F.3d 765, 772 (8th Cir. 1998). Moreover, following
our independent review, see Penson v. Ohio, 488 U.S. 75 (1988), we find no non-
frivolous issues.

      Accordingly, we affirm, and we grant counsel’s motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-